                                                 Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 1 of 18 PageID #:17



                          Return Date: No return date scheduled                         12-Person Jury
                          Hearing Date: 3/31/2020 10:00 AM - 10:00 AM
                          Courtroom Number: 2405
                          Location: District 1 Court                                                                              FILED
                                  Cook County, IL                                                                                 12/2/2019 10:34 AM
                                                                 IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                    DOROTHY BROWN
                                                                                                                                  CIRCUIT CLERK
                                                                     COUNTY DEPARTMENT, CHANCERY DIVISION
                                                                                                                                  COOK COUNTY, IL
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                                                                                                                  2019CH13850
                                               MARY CRUMPTON, individually and on                    Case No.:
                                               behalf of all others similarly situated,                2019CH13850                7551064

                                                                          Plaintiff,

                                                            v.

                                               OCTAPHARMA PLASMA, INC., a Delaware
                                               corporation,

                                                                          Defendant.


                                                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

                                                       Plaintiff Mary Crumpton brings this Class Action Complaint and Demand for Jury Trial

                                             against Defendant Octapharma Plasma, Inc. (“Octapharma”) to put a stop to its unlawful

                                             collection, use, and storage of Plaintiff’s and the putative Class members’ sensitive biometric

                                             data. Plaintiff, for her Class Action Complaint, alleges as follows upon personal knowledge as to

                                             herself and her own acts and experiences and, as to all other matters, upon information and

                                             belief.

                                                                                   NATURE OF THE ACTION

                                                       1.        Defendant Octapharma operates a nationwide chain of blood plasma donation

                                             centers with locations throughout the State of Illinois, including in Cook County.

                                                       2.        When consumers donate plasma at Octapharma, they are required to scan their

                                             fingerprints and enroll in Octapharma’s customer membership database.

                                                       3.        While most membership management programs use conventional methods for

                                             verifying customers (like identification cards), Octapharma’s customers are required to have

                                             their fingerprints scanned.

                                                                                                                                               Exhibit A
                                                 Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 2 of 18 PageID #:17



                                                    4.      Unlike identification cards—which can be changed or replaced if stolen or

                                             compromised—fingerprints are unique, permanent biometric identifiers associated with a
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                             consumer. This exposes consumers to serious and irreversible privacy risks. For example, if a

                                             fingerprint database is hacked, breached, or otherwise exposed, consumers have no means by

                                             which to prevent identity theft and unauthorized tracking.

                                                    5.      Recognizing the need to protect its citizens from situations like these, Illinois

                                             enacted the Biometric Information Privacy Act, 740 ILCS 14/1, et seq. (“BIPA”), specifically to

                                             regulate companies that collect and store Illinois citizens’ biometrics, such as fingerprints.

                                                    6.      Despite this law, Octapharma disregards its customers’ statutorily protected

                                             privacy rights and unlawfully collects, stores, and uses their biometric data in violation of the

                                             BIPA. Specifically, Octapharma has violated the BIPA because it did not:

                                                    •       Properly inform Plaintiff and the Class members in writing of the specific purpose
                                                            and length of time for which their fingerprints were being collected, stored, and
                                                            used, as required by the BIPA;

                                                    •       Provide a publicly available retention schedule and guidelines for permanently
                                                            destroying Plaintiff’s and the Class’s fingerprints, as required by the BIPA; nor

                                                    •       Receive a written release from Plaintiff or the members of the Class to collect,
                                                            capture, or otherwise obtain fingerprints, as required by the BIPA.

                                                    7.      Accordingly, this Complaint seeks an order: (i) declaring that Defendant’s

                                             conduct violates the BIPA; (ii) requiring Defendant to cease the unlawful activities discussed

                                             herein; and (iii) awarding liquidated damages to Plaintiff and the proposed Class.

                                                                                          PARTIES

                                                    8.      Plaintiff Mary Crumpton is a natural person and citizen of the State of Illinois.

                                                    9.      Defendant Octapharma is a corporation existing under the laws of the State of

                                             Delaware with its headquarters located at 10644 Westlake Drive, Charlotte, North Carolina




                                                                                               2
                                                  Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 3 of 18 PageID #:17



                                             28273. Octapharma has also been registered to conduct business in Illinois with the Illinois

                                             Secretary of State since July 6, 2009 (as File No. 66649199).
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                                                              JURISDICTION AND VENUE

                                                    10.     This Court has jurisdiction over Defendant pursuant to 735 ILCS 5/2-209 because

                                             Defendant is registered to conduct business in Illinois, conducts business transactions in Illinois,

                                             operates plasma collection centers in Illinois, and has committed tortious acts in Illinois.

                                                    11.     Venue is proper in Cook County because Defendant conducts business

                                             transactions in Cook County and operates plasma collection centers located in Cook County.

                                                                               FACTUAL BACKGROUND

                                             I.     The Biometric Information Privacy Act.

                                                    12.     In the early 2000’s, major national corporations started using Chicago and other

                                             locations in Illinois to test “new [consumer] applications of biometric-facilitated financial

                                             transactions, including finger-scan technologies at grocery stores, gas stations, and school

                                             cafeterias.” 740 ILCS 14/5(b). Given its relative infancy, an overwhelming portion of the public

                                             became weary of this then-growing, yet unregulated technology. See 740 ILCS 14/5.

                                                    13.     In late 2007, a biometrics company called Pay By Touch—which provided major

                                             retailers throughout the State of Illinois with fingerprint scanners to facilitate consumer

                                             transactions—filed for bankruptcy. That bankruptcy was alarming to the Illinois Legislature

                                             because suddenly there was a serious risk that millions of fingerprint records—which, are unique

                                             biometric identifiers, can be linked to people’s sensitive financial and personal data—could now

                                             be sold, distributed, or otherwise shared through the bankruptcy proceedings without adequate

                                             protections for Illinois citizens. The bankruptcy also highlighted the fact that most consumers

                                             who had used that company’s fingerprint scanners were completely unaware that the scanners




                                                                                               3
                                                 Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 4 of 18 PageID #:17



                                             were not actually transmitting fingerprint data to the retailer who deployed the scanner, but

                                             rather to the now-bankrupt company, and that unique biometric identifiers could now be sold to
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                             unknown third parties.

                                                     14.     Recognizing the “very serious need [for] protections for the citizens of Illinois

                                             when it [came to their] biometric information,” Illinois enacted the BIPA in 2008. See Illinois

                                             House Transcript, 2008 Reg. Sess. No. 276; 740 ILCS 14/5.

                                                     15.     The BIPA is an informed consent statute which achieves its goal by making it

                                             unlawful for a company to, among other things, “collect, capture, purchase, receive through

                                             trade, or otherwise obtain a person’s or a customer’s biometric identifiers or biometric

                                             information, unless it first:

                                                             (1) informs the subject . . . in writing that a biometric identifier or biometric
                                                             information is being collected or stored;

                                                             (2) informs the subject . . . in writing of the specific purpose and length of term
                                                             for which a biometric identifier or biometric information is being collected,
                                                             stored, and used; and

                                                             (3) receives a written release executed by the subject of the biometric identifier or
                                                             biometric information.”

                                             740 ILCS 14/15(b).

                                                     16.     Biometric identifiers include retina and iris scans, voiceprints, scans of hand and

                                             face geometry, and—most importantly here—fingerprints. See 740 ILCS 14/10. Biometric

                                             information is separately defined to include any information based on an individual’s biometric

                                             identifier that is used to identify an individual. See id.

                                                     17.     The BIPA also establishes standards for how companies must handle Illinois

                                             consumers’ biometric identifiers and biometric information. See, e.g., 740 ILCS 14/15(c)–(d).

                                             For example, the BIPA prohibits private entities from disclosing a person’s or customer’s



                                                                                                4
                                                   Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 5 of 18 PageID #:17



                                             biometric identifier or biometric information without first obtaining consent for that disclosure.

                                             See 740 ILCS 14/15(d)(1).
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                                     18.    The BIPA also prohibits selling, leasing, trading, or otherwise profiting from a

                                             person’s biometric identifiers or biometric information, 740 ILCS 14/15(c), and requires

                                             companies to develop and comply with a written policy—made available to the public—

                                             establishing a retention schedule and guidelines for permanently destroying biometric identifiers

                                             and biometric information when the initial purpose for collecting such identifiers or information

                                             has been satisfied or within three years of the individual’s last interaction with the company,

                                             whichever occurs first. 740 ILCS 14/15(a).

                                                     19.    Ultimately, the BIPA is simply an informed consent statute. Its narrowly tailored

                                             provisions place no absolute bar on the collection, sending, transmitting or communicating of

                                             biometric data. The BIPA simply mandates that entities wishing to engage in that conduct must

                                             make proper disclosures and implement certain reasonable safeguards.

                                             II.     Octapharma Violates the Biometric Information Privacy Act.

                                                     20.    By the time the BIPA passed through the Illinois Legislature in mid-2008, many

                                             companies who had experimented with using biometric data as an authentication method stopped

                                             doing so, at least for a time. That is because Pay By Touch’s bankruptcy, described in Section I

                                             above, was widely publicized and brought attention to consumers’ discomfort with the use of

                                             their biometric data.

                                                     21.    Unfortunately, Octapharma failed to address these concerns. Octapharma

                                             collected, stored, and used its customers’ biometric data in violation of the BIPA.

                                                     22.    Specifically, when customers first donate plasma at Octapharma, they are required

                                             to have their fingerprints scanned in order to enroll them in its fingerprint database.




                                                                                               5
                                                 Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 6 of 18 PageID #:17



                                                     23.     Octapharma uses a customer management system that requires customers to use

                                             their fingerprints to authenticate and verify their identity.
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                                     24.     Octapharma failed to adequately inform its customers of the complete purposes

                                             for which it collects their sensitive biometric data or to whom the data is disclosed, if at all.

                                                     25.     Octapharma similarly failed to provide its customers with a written, publicly

                                             available policy identifying its retention schedule, and guidelines for permanently destroying

                                             their fingerprints when the initial purpose for collecting or obtaining their fingerprints is no

                                             longer relevant, as required by the BIPA. A customer who donated plasma at Octapharma does

                                             so without any knowledge of when their biometric identifiers will be removed from

                                             Octapharma’s database—or if they ever will be.

                                                     26.     The Pay By Touch bankruptcy that catalyzed the passage of the BIPA highlights

                                             why conduct such as Octapharma’s—whose customers are aware that they are providing

                                             biometric identifiers but are not aware of to whom or the full extent of the reasons they are doing

                                             so—is so dangerous. That bankruptcy spurred Illinois citizens and legislators to realize a critical

                                             point: it is crucial for people to understand when providing biometric data who exactly is

                                             collecting it, who it will be transmitted to, for what purposes, and for how long. But Octapharma

                                             disregards these obligations, and instead unlawfully collected, stored, and used its customers’

                                             biometric identifiers and information without proper consent.

                                                     27.     Ultimately, Octapharma disregarded its customers’ statutorily protected privacy

                                             rights by violating the BIPA.

                                                                    FACTS SPECIFIC TO PLAINTIFF CRUMPTON

                                                     28.     Plaintiff Crumpton donated plasma at Octapharma between June 2017 and August

                                             2018.




                                                                                                6
                                                 Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 7 of 18 PageID #:17



                                                     29.        Octapharma required Plaintiff Crumpton to scan her fingerprint so that it could

                                             enroll her in its membership database. Octapharma stored Plaintiff Crumpton’s fingerprint data
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                             in its database.

                                                     30.        Each time Plaintiff Crumpton donated plasma, she was required to scan her

                                             fingerprint.

                                                     31.        Octapharma never informed Plaintiff of the specific limited purposes or length of

                                             time for which it collected, stored, or used her fingerprint.

                                                     32.        Similarly, Octapharma never informed Plaintiff Crumpton of any biometric data

                                             retention policy it developed, nor whether it will ever permanently delete her fingerprint.

                                                     33.        Plaintiff Crumpton never signed a written release allowing Octapharma to collect

                                             or store her fingerprint.

                                                     34.        Plaintiff Crumpton has continuously and repeatedly been exposed to the risks and

                                             harmful conditions created by Octapharma’s violations of the BIPA alleged herein.

                                                     35.        Plaintiff Crumpton now seeks liquidated damages under BIPA as compensation

                                             for the injuries Octapharma has caused.

                                                                                    CLASS ALLEGATIONS

                                                     Class Definition: Plaintiff Mary Crumpton brings this action pursuant to 735 ILCS 5/2-

                                             801 on behalf of herself and a Class of similarly situated individuals, defined as follows:

                                                     All residents of the State of Illinois who had their fingerprints collected, captured,
                                                     received, otherwise obtained, or disclosed by Octapharma while residing in Illinois.

                                             The following people are excluded from the Class: (1) any Judge or Magistrate presiding over

                                             this action and members of their families; (2) Defendant, Defendant’s subsidiaries, parents,

                                             successors, predecessors, and any entity in which the Defendant or its parents have a controlling

                                             interest and its current or former officers and directors; (3) persons who properly execute and file


                                                                                                 7
                                                 Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 8 of 18 PageID #:17



                                             a timely request for exclusion from the Class; (4) persons whose claims in this matter have been

                                             finally adjudicated on the merits or otherwise released; (5) Plaintiff’s counsel and Defendant’s
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                             counsel; and (6) the legal representatives, successors, and assigns of any such excluded persons.

                                                    36.     Numerosity: The exact number of Class members is unknown to Plaintiff at this

                                             time, but it is clear that individual joinder is impracticable. Defendant has collected, captured,

                                             received, or otherwise obtained biometric identifiers or biometric information from at least

                                             hundreds of individuals who fall into the definition of the Class. Ultimately, the Class members

                                             will be easily identified through Defendant’s records.

                                                    37.     Commonality and Predominance: There are many questions of law and fact

                                             common to the claims of Plaintiff and the Class, and those questions predominate over any

                                             questions that may affect individual members of the Class. Common questions for the Class

                                             include, but are not necessarily limited to the following:

                                                            a) whether Defendant collected, captured, or otherwise obtained Plaintiff’s and
                                                               the Class’s biometric identifiers or biometric information;

                                                            b) whether Defendant properly informed Plaintiff and the Class of its purposes
                                                               for collecting, using, and storing their biometric identifiers or biometric
                                                               information;

                                                            c) whether Defendant obtained a written release (as defined in 740 ILCS 14/10)
                                                               to collect, use, and store Plaintiff’s and the Class’s biometric identifiers or
                                                               biometric information;

                                                            d) whether Defendant has sold, leased, traded, or otherwise profited from
                                                               Plaintiff’s and the Class’s biometric identifiers or biometric information;

                                                            e) whether Defendant developed a written policy, made available to the public,
                                                               establishing a retention schedule and guidelines for permanently destroying
                                                               biometric identifiers and biometric information when the initial purpose for
                                                               collecting or obtaining such identifiers or information has been satisfied or
                                                               within three years of their last interaction, whichever occurs first;

                                                            f) whether Defendant complies with any such written policy (if one exists);




                                                                                               8
                                                 Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 9 of 18 PageID #:17



                                                            g) whether Defendant used Plaintiff’s and the Class’s fingerprints to identify
                                                               them;
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                                            h) whether the violations of the BIPA were committed negligently; and

                                                            i) whether the violations of the BIPA were committed willfully.

                                                    38.     Adequate Representation: Plaintiff will fairly and adequately represent and

                                             protect the interests of the Class and have retained counsel competent and experienced in

                                             complex litigation and class actions. Plaintiff has no interests antagonistic to those of the Class,

                                             and Defendant has no defenses unique to Plaintiff. Plaintiff and her counsel are committed to

                                             vigorously prosecuting this action on behalf of the members of the Class, and have the financial

                                             resources to do so. Neither Plaintiff nor her counsel have any interest adverse to those of the

                                             other members of the Class.

                                                    39.     Appropriateness: This class action is appropriate for certification because class

                                             proceedings are superior to all others available methods for the fair and efficient adjudication of

                                             this controversy and joinder of all members of the Class is impracticable. The damages suffered

                                             by the individual members of the Class are likely to have been small relative to the burden and

                                             expense of individual prosecution of the complex litigation necessitated by Defendant’s

                                             wrongful conduct. Thus, it would be virtually impossible for the individual members of the Class

                                             to obtain effective relief from Defendant’s misconduct. Even if members of the Class could

                                             sustain such individual litigation, it would not be preferable to a class action because individual

                                             litigation would increase the delay and expense to all parties due to the complex legal and factual

                                             controversies presented in this Complaint. By contrast, a class action presents far fewer

                                             management difficulties and provides the benefits of single adjudication, economies of scale, and

                                             comprehensive supervision by a single court. Economies of time, effort, and expense will be

                                             fostered and uniformity of decisions will be ensured.



                                                                                               9
                                                Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 10 of 18 PageID #:17



                                                                                  CAUSE OF ACTION
                                                                            Violation of 740 ILCS 14/1, et seq.
                                                                           (On Behalf of Plaintiff and the Class)
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                                    40.     Plaintiff incorporate the foregoing allegations as if fully set forth herein.

                                                    41.     The BIPA requires companies to obtain informed written consent from consumers

                                             before acquiring their biometric data. Specifically, the BIPA makes it unlawful for any private

                                             entity to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a

                                             customer’s biometric identifiers or biometric information, unless [the entity] first: (1) informs the

                                             subject . . . in writing that a biometric identifier or biometric information is being collected or

                                             stored; (2) informs the subject . . . in writing of the specific purpose and length of term for which

                                             a biometric identifier or biometric information is being collected, stored, and used; and (3)

                                             receives a written release executed by the subject of the biometric identifier or biometric

                                             information . . ..” 740 ILCS 14/15(b) (emphasis added).

                                                    42.     The BIPA also mandates that companies in possession of biometric data establish

                                             and maintain a satisfactory biometric data retention (and—importantly—deletion) policy.

                                             Specifically, those companies must: (i) make publicly available a written policy establishing a

                                             retention schedule and guidelines for permanent deletion of biometric data (at most three years

                                             after the company’s last interaction with the consumer); and (ii) actually adhere to that retention

                                             schedule and actually delete the biometric information. See 740 ILCS 14/15(a).

                                                    43.     Unfortunately, Octapharma failed to comply with these BIPA mandates.

                                                    44.     Octapharma is a corporation and thus qualifies as a “private entity” under the

                                             BIPA. See 740 ILCS 14/10.

                                                    45.     Plaintiff and the Class are individuals who had their “biometric identifiers”

                                             collected by Octapharma (in the form of their fingerprints), as explained in detail in Section II.




                                                                                               10
                                                Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 11 of 18 PageID #:17



                                             See 740 ILCS 14/10.

                                                    46.     Plaintiff’s and the Class’s biometric identifiers or information based on those
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                             biometric identifiers were used to identify them, constituting “biometric information” as defined

                                             by the BIPA. See 740 ILCS 14/10.

                                                    47.     Octapharma violated 740 ILCS 14/15(b)(3) by failing to obtain written releases

                                             from Plaintiff and the Class before it collected, used, and stored their biometric identifiers and

                                             biometric information.

                                                    48.     Octapharma violated 740 ILCS 14/15(b)(1) by failing to inform Plaintiff and the

                                             Class in writing that their biometric identifiers and biometric information were being collected

                                             and stored.

                                                    49.     Octapharma violated 740 ILCS 14/15(b)(2) by failing to inform Plaintiff and the

                                             Class in writing of the specific purpose and length of term for which their biometric identifiers or

                                             biometric information was being collected, stored, and used.

                                                    50.     Octapharma violated 740 ILCS 14/15(a) by failing to publicly provide a retention

                                             schedule or guideline for permanently destroying its customers’ biometric identifiers and

                                             biometric information.

                                                    51.     By collecting, storing, and using Plaintiff’s and the Class’s biometric identifiers

                                             and biometric information as described herein, Octapharma violated Plaintiff’s and the Class’s

                                             rights to privacy in their biometric identifiers or biometric information as set forth in the BIPA,

                                             740 ILCS 14/1, et seq.

                                                    52.     On behalf of herself and the Class, Plaintiff seek: (1) injunctive and equitable

                                             relief as is necessary to protect the interests of the Plaintiff and the Class by requiring Defendant

                                             to comply with the BIPA’s requirements for the collection, storage, and use of biometric




                                                                                              11
                                                Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 12 of 18 PageID #:17



                                             identifiers and biometric information as described herein; (2) liquidated damages of $5,000 for

                                             each willful and/or reckless violation of BIPA pursuant to 740 ILCS 14/20(2) or, in the
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                             alternative, liquidated damages of $1,000 for each negligent violation of BIPA pursuant to 740

                                             ILCS 14/20(1); and (3) reasonable attorneys’ fees and costs and expenses pursuant to 740 ILCS

                                             14/20(3).

                                                                                   PRAYER FOR RELIEF

                                                    WHEREFORE, Plaintiff Mary Crumpton, on behalf of herself and the Class, respectfully

                                             request that the Court enter an Order:

                                                    A.        Certifying this case as a class action on behalf of the Class defined above,

                                             appointing Plaintiff Crumpton as representative of the Class, and appointing her counsel as Class

                                             Counsel;

                                                    B.        Declaring that Defendant’s actions, as set out above, violate the BIPA;

                                                    C.        Awarding statutory damages of $5,000 for each willful and/or reckless violation

                                             of BIPA pursuant to 740 ILCS 14/20(2) or, in the alternative, statutory damages of $1,000 for

                                             each negligent violation of BIPA pursuant to 740 ILCS 14/20(1);

                                                    D.        Awarding injunctive and other equitable relief as is necessary to protect the

                                             interests of the Class, including an Order requiring Defendant to collect, store, and use biometric

                                             identifiers or biometric information in compliance with the BIPA;

                                                    E.        Awarding Plaintiff and the Class their reasonable litigation expenses and

                                             attorneys’ fees;

                                                    F.        Awarding Plaintiff and the Class pre- and post-judgment interest, to the extent

                                             allowable; and

                                                    G.        Awarding such other and further relief as equity and justice may require.




                                                                                               12
                                                Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 13 of 18 PageID #:17



                                                                                       JURY TRIAL

                                                   Plaintiff demands a trial by jury for all issues so triable.
FILED DATE: 12/2/2019 10:34 AM 2019CH13850




                                                                                           Respectfully submitted,

                                                                                           MARY CRUMPTON, individually and on behalf
                                                                                           of all others similarly situated,

                                             Dated: December 2, 2019                       By: /s/ J. Eli Wade-Scott
                                                                                                   One of Plaintiff’s Attorneys

                                                                                           Benjamin H. Richman
                                                                                           brichman@edelson.com
                                                                                           J. Eli Wade-Scott
                                                                                           ewadescott@edelson.com
                                                                                           EDELSON PC
                                                                                           350 North LaSalle Street, 14th Floor
                                                                                           Chicago, Illinois 60654
                                                                                           Tel: 312.589.6370
                                                                                           Fax: 312.589.6378
                                                                                           Firm ID: 62075

                                                                                           David Fish
                                                                                           dfish@fishlawfirm.com
                                                                                           John Kunze
                                                                                           kunze@fishlawfirm.com
                                                                                           THE FISH LAW FIRM, P.C.
                                                                                           200 East Fifth Avenue, Suite 123
                                                                                           Naperville, Illinois 60563
                                                                                           Tel: 630.355.7590
                                                                                           Fax: 630.778.0400
                                                                                           Firm ID: 44086




                                                                                              13
                                             Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 14 of 18 PageID #:17


                          Return Date: No return date scheduled
                          Hearing Date: 3/31/2020 10:00 AM - 10:00 AM
                          Courtroom Number: 2405
                          Location: District 1 Court                                                                                  FILED
                                  Cook County, IL                                                                                     12/2/2019 11:46 AM
                                                                                                                                      DOROTHY BROWN
                                                                                                                                      CIRCUIT CLERK
                                                                                                                                      COOK COUNTY, IL
FILED DATE: 12/2/2019 11:46 AM 2019CH13850




                                                                                                                                      2019CH13850

                                                                                                                                      7553646
                                             2120 - Served                    2121 - Served
                                             2220 - Not Served                2221 - Not Served
                                             2320 - Served By Mail            2321 - Served By Mail
                                             2420 - Served By Publication     2421 - Served By Publication
                                             Summons - Alias Summons                                                       (08/01/18) CCG 0001 A

                                                              IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS

                                              Mary Crumpton
                                                                             (Name all parties)
                                                                                                   Case No.    2019CH13850
                                                                     v.
                                              Octapharma Plasma, Inc.

                                                                             SUMMONS              ALIAS SUMMONS
                                             To each Defendant:
                                             YOU ARE SUMMONED and required to !le an answer to the complaint in this case, a copy of
                                             which is hereto attached, or otherwise !le your appearance and pay the required fee within thirty
                                             (30) days after service of this Summons, not counting the day of ser vice. To !le your answer or
                                             appearance you need access to the internet. Please visit www.cookcountyclerkofcourt.org to initiate
                                             this process. Kiosks with internet access are available at all Clerk’s Of!ce locations. Please refer to
                                             the last page of this document for location information.
                                             If you fail to do so, a judgment by default may be entered against you for the relief
                                             requested in the complaint.
                                             To the Of!cer:
                                             This Summons must be returned by the of!cer or other person to whom it was given for service,
                                             with endorsement of ser vice and fees, if any , immediately after service. If ser vice cannot be made,
                                             this Summons shall be returned so endorsed. This Summons may not be served later than thirty (30)
                                             days after its date.




                                                           Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                             cookcountyclerkofcourt.org
                                                                                             Page 1 of 3
Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 15 of 18 PageID #:17
                                             Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 16 of 18 PageID #:17




                                                CLERK OF THE CIRCUIT COURT OF COOK COUNTY OFFICE LOCATIONS

                                                 Richard J Daley Center                             Domestic Relations Division
FILED DATE: 12/2/2019 11:46 AM 2019CH13850




                                                 50 W Washington                                    Richard J Daley Center
                                                 Chicago, IL 60602                                  50 W Washington, Rm 802
                                                 District 2 - Skokie                                Chicago, IL 60602
                                                 5600 Old Orchard Rd                                Hours: 8:30 am - 4:30 pm
                                                 Skokie, IL 60077                                   Civil Appeals
                                                 District 3 - Rolling Meadows                       Richard J Daley Center
                                                 2121 Euclid                                        50 W Washington, Rm 801
                                                 Rolling Meadows, IL 60008                          Chicago, IL 60602
                                                                                                    Hours: 8:30 am - 4:30 pm
                                                 District 4 - Maywood
                                                 1500 Maybrook Ave                                  Criminal Department
                                                 Maywood, IL 60153                                  Richard J Daley Center
                                                                                                    50 W Washington, Rm 1006
                                                 District 5 - Bridgeview                            Chicago, IL 60602
                                                 10220 S 76th Ave                                   Hours: 8:30 am - 4:30 pm
                                                 Bridgeview, IL 60455
                                                                                                    County Division
                                                 District 6 - Markham                               Richard J Daley Center
                                                 16501 S Kedzie Pkwy                                50 W Washington, Rm 1202
                                                 Markham, IL 60428                                  Chicago, IL 60602
                                                 Domestic Violence Court                            Hours: 8:30 am - 4:30 pm
                                                 555 W Harrison                                     Probate Division
                                                 Chicago, IL 60607                                  Richard J Daley Center
                                                 Juvenile Center Building                           50 W Washington, Rm 1202
                                                 2245 W Ogden Ave, Rm 13                            Chicago, IL 60602
                                                 Chicago, IL 60602                                  Hours: 8:30 am - 4:30 pm
                                                 Criminal Court Building                            LawDi vision
                                                 2650 S California Ave, Rm 526                      Richard J Daley Center
                                                 Chicago, IL 60608                                  50 W Washington, Rm 801
                                                                                                    Chicago, IL 60602
                                             Daley Center Divisions/Departments                     Hours: 8:30 am - 4:30 pm
                                                 Civil Division                                     Traf!c Division
                                                 Richard J Daley Center                             Richard J Daley Center
                                                 50 W Washington, Rm 601                            50 W Washington, Lower Level
                                                 Chicago, IL 60602                                  Chicago, IL 60602
                                                 Hours: 8:30 am - 4:30 pm                           Hours: 8:30 am - 4:30 pm
                                                 Chancery Division
                                                 Richard J Daley Center
                                                 50 W Washington, Rm 802
                                                 Chicago, IL 60602
                                                 Hours: 8:30 am - 4:30 pm

                                                         Dorothy Brown, Clerk of the Circuit Court of Cook County, Illinois
                                                                           cookcountyclerkofcourt.org
                                                                                      Page 3 of 3
Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 17 of 18 PageID #:17
Case: 1:19-cv-08402 Document #: 1-1 Filed: 12/23/19 Page 18 of 18 PageID #:17
